UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. Annual Report DECEMBER 31, 2012 Copyright © 2012 Jordan Opportunity Fund Table of Contents A Message to Our Shareholders 2 Sector Allocation 5 Expense Example 5 Performance Chart and Analysis 7 Schedule of Investments 9 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 23 Approval of Investment Advisory Agreement and Investment Sub-Advisory Agreement 24 Trustees and Executive Officers 27 Additional Information 31 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2012 Dear Fellow Shareholder: 2012 was a positive year of double digit returns for the Jordan Opportunity Fund.For the year of 2012, the S&P 500® Index was up 16.00% and the Fund was up 14.39%.*Coming off a lackluster year for equities in 2011, the markets gained significant ground in the first half of the year, and continued to climb despite an abundance of dramatic crises and worries which included the U.S. presidential election, the Eurozone sovereign crisis, the slowing growth in emerging markets, the continuing trauma in Egypt and Syria, and the escalating conflict over the U.S. fiscal cliff. Economic momentum in Europe and the rest of the world was weak due to continuing austerity in Europe and the slowdown in growth in emerging economies.The poor performance of commodities in 2012 is symptomatic of the weak economic conditions experienced throughout the year.High unemployment and debt levels in Europe and other developed economies were persistent economic headwinds throughout the year, but European economies appear to be bottoming, helped by monetary stimulus and rising equity markets. The fund fared well during the year, specifically posting strong gains during the final months of 2012.Holdings in our mobile computing & next generation technology investments such as eBay Inc (EBAY) and Apple Inc (AAPL) contributed to performance throughout the year.We continue to remain very positive on the developers of leading mobile devices and their components, but have expanded our investments into the companies that will benefit as internet traffic shifts from desktop to mobile.The companies with most dominant online properties (highest number of users, page views, reviews, etc) have already won the war on the desktop.The key to continuing their success will be finding ways to generate similar margins on page views from smart phones and tablets.We believe the winners will be companies with the ‘stickiest’ user bases, those with the highest number of members and/or reviews within their networks. The funds media-video content providers were also strong performers throughout most of 2012.Stocks such as Time Warner Inc (TWX), Discovery Communications Inc (DISCA), and CBS Corp (CBS) were all top contributors to the fund in 2012.Although we trimmed some of our positions within media in the fourth quarter, taking profits in relative outperformers and shifting exposure back towards companies with more leverage to the early part of the financial cycle, we still remain confident in the long term growth prospects of the theme. 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2012 Leading hotel & lodging operators were also positive drivers during 2012.Companies such as Marriott International Inc (MAR), Wyndham Worldwide (WYN), and Starwood Hotels & Resorts (HOT) were all solid contributors to the Fund in 2012, and continue to be key holdings in the fund. Looking forward to 2013, we have turned more positive on many foreign economies, and we have added to our weighting in financials (including shifting towards companies with more international revenues), and initiated positions in global automobile manufacturers and their component suppliers.We believe that International banks and brokers will benefit from improved loan growth, higher asset prices, and increased levels of mergers and acquisitions, as companies put high cash balances to work throughout 2013.We are still focusing on U.S.-based financials (albeit with a global reach), which generally have stronger balance sheets and could be positioned to sharply increase dividends and share buybacks in coming years. Auto companies have also been performing surprisingly well in the U.S. and emerging markets.While Europe has weighed heavily on industry sales, Europe appears to be decelerating more slowly and could flatten out in the first half of 2013, allowing the strong growth in the rest of the world to shine through.Pent-up demand (U.S. average auto age is a record 11 years), better access to financing, and underpenetrated emerging markets are likely to contribute to another strong year of growth in auto sales. We hope for another prosperous year in the Jordan Opportunity Fund, as we are becoming increasingly positive on the prospects for an improving global economy in 2013.Although we expect periods of volatility in the first half of the year due to uncertainty relating to the fiscal cliff and debt ceiling, we will look to use those periods of market weakness to add to positions as opportunities arise. Sincerely, Gerald R. Jordan President & Portfolio Manager *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 7. 3 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2012 The views in this report were those of the Fund manager as of December 31, 2012 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk discussed herein.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund is non-diversified, meaning it may invest its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund may use derivatives such as options to increase its exposure to certain securities.These techniques will result in greater volatility for the Fund, particularly in periods of market declines. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for complete fund holdings. The S&P 500® Index is an index of 500 large capitalization companies selected by Standard & Poor Corporation.One cannot directly invest in an index. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 4 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION DECEMBER 31, 2012 (Unaudited) Sector Allocation Percent of Net Assets Consumer Discretionary % Financials % Information Technology % Energy % Money Market Fund % Health Care % Industrials % Materials % Options % Other Assets in Excess of Liabilities % % EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED DECEMBER 31, 2012 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2012 – December 31, 2012). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, 5 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED DECEMBER 31, 2012 (Unaudited) custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value July 1, 2012 – July 1, 2012 December 31, 2012 December 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.50% multiplied by the average account value over the period multiplied by 184/366 (to reflect the one-half year). 6 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2012 (Unaudited) Jordan Opportunity Fund vs. S&P 500® Index Average Annual Total One Five Ten Return on 12/31/12 Year Year Year Jordan Opportunity Fund 14.39% 1.68% 10.21% S&P 500® Index 16.00% 1.66% 7.10% Cumulative Performance Comparison The graph and table reflect the change in value of a hypothetical $10,000 investment in the Fund, including reinvestment of dividends and distributions, compared with a broad based securities market index, for 10 years ending December 31, 2012.The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellmann, Jordan Management Co., Inc., the Fund’s sub-adviser, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund’s performance for periods prior to January 2005 is that of the limited partnership.The limited partnership’s expenses during the periods presented were higher than the Fund’s expense ratio.The limited partnership was not registered under the Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed 7 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) DECEMBER 31, 2012 by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities.Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Performance data quoted represents past performance and is not predictive of future performance.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance shown.Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 8 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2012 Shares Value COMMON STOCKS – 92.9% Automobile & Components – 11.8% BorgWarner, Inc. (a) $ Ford Motor Co. General Motors Co. (a) TRW Automotive Holdings Corp. (a) Chemicals – 1.7% Westlake Chemical Corp. Commercial Banks – 6.5% Citigroup, Inc. Fifth Third Bancorp Communications Equipment – 4.7% QUALCOMM, Inc. Computers & Peripherals – 3.3% Apple, Inc. Palo Alto Networks, Inc. (a) Consumer Finance – 5.6% The Blackstone Group L.P. Capital One Financial Corp. Diversified Financial Services – 11.2% Goldman Sachs Group, Inc. JPMorgan Chase & Co. Morgan Stanley Energy Equipment & Services – 3.0% ENSCO PLC Hotels, Restaurants & Leisure – 8.5% Marriott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Insurance – 1.9% ACE Ltd. Internet Software & Services – 16.8% eBay, Inc. (a) Facebook, Inc. (a) salesforce.com, Inc. (a) TripAdvisor, Inc. (a) VMware, Inc. (a) Yelp, Inc. (a) Manufacturing – 2.0% Rockwell Automation, Inc. Media – 6.3% Time Warner, Inc. Viacom, Inc. (a) Oil, Gas & Consumable Fuels – 7.5% Noble Corp. Transocean Ltd. Pharmaceuticals – 2.1% Omnicare, Inc. TOTAL COMMON STOCKS (Cost $40,522,288) The accompanying notes are an integral part of these financial statements. 9 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) DECEMBER 31, 2012 Contracts Value (100 shares per contract) PUT OPTION PURCHASED – 0.1% Index Option – 0.1% 47 S&P 500 Index, Expiration: January 2013, Exercise Price: $1,380 $ TOTAL PUT OPTION PURCHASED (Cost $69,702) Shares SHORT-TERM INVESTMENT – 3.5% Money Market Fund – 3.5% Invesco Short-Term Treasury Portfolio – Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENT (Cost $1,770,872) TOTAL INVESTMENTS IN SECURITIES – 96.5% (Cost $42,362,862) Other Assets in Excess of Liabilities – 3.5% TOTAL NET ASSETS – 100.0% $ ADRAmerican Depository Receipt (a) Non-income producing security. (b) Seven-day yield as of December 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT DECEMBER 31, 2012 ASSETS Investments in securities, at value (cost $42,362,862) $ Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees Audit fee Administration fee Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments and options Net assets $ NET ASSET VALUE (unlimited shares authorized) Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2012 INVESTMENT INCOME Dividends (net of foreign withholding tax of $9,791) $ Interest Total investment income EXPENSES Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Registration fees Audit fees Reports to shareholders Custody fees Chief Compliance Officer fees Miscellaneous expenses Legal fees Trustee fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Change in net unrealized appreciation on investments and options Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments and options Change in net unrealized appreciation (depreciation) on investments and written options ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions ) — CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ — (a) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2012 December 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $678 and $15,062, respectively. The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year Year Ended December 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) # )# ) ) ) Net realized and unrealized gain (loss) on investments and options ) ) Total from investment operations ) ) LESS DISTRIBUTIONS From net investment income ) — From net realized gain — ) Return of capital — * — Total distributions ) — — — ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of year $ TOTAL RETURN % )% % % )% SUPPLEMENTAL DATA Net assets, end of year (millions) $ Portfolio turnover rate % Ratio of expenses to average net assets Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment income (loss) to average net assets Before fees waived and expenses absorbed % )% )% )% )% After fees waived and expenses absorbed % )% )% )% )% * Less than $0.01 per share. # Calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. 14 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2012 NOTE 1 – ORGANIZATION Jordan Opportunity Fund (the “Fund”) is a non-diversified series of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.Prior to April 30, 2009the Fund was a series of Forum Funds.The Fund commenced operations on January 21, 2005.Prior to the Fund’s inception date, the Fund was organized as a limited partnership managed by Hellman, Jordan Management Co., Inc. (the “Sub-Advisor”).This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund. The investment objective of the Fund is to seek capital appreciation.The Fund seeks to achieve its objective by investing primarily in publicly traded stocks of U.S. companies irrespective of market capitalization size. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Short-term securities that have a maturity of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. 15 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) DECEMBER 31, 2012 Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At December 31, 2012, the Fund did not hold fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. Generally Accepted Accounting Principles (“GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. 16 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) DECEMBER 31, 2012 The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The fund records transfers at the end of each reporting period. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2012. See the Schedule of Investments for industry breakout. Level 1 Level 2 Level 3 Total Common Stocks $ $
